Order, Supreme Court, Bronx County (Mary Ann Brigantti-Hughes, J.), entered July 23, 2008, which, to the extent appealed from as limited by the brief, denied defendant Liberty Café’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant Liberty Café dismissing the complaint as against it.
Plaintiff in this slip-and-fall case failed to raise a triable issue of fact with respect to whether commercial tenant Liberty Café caused or created, or had constructive notice of, a dangerous recurring condition (see DeJesus v New York City Hous. Auth., 11 NY3d 889 [2008]; Casado v OUB Houses Hous. Co. Inc., 59 AD3d 272 [2009]). Concur—Friedman, J.P., Sweeny, Nardelli, Acosta and Richter, JJ.